DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to claims filled on 12/30/2020 have been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “There is nothing in these paragraphs, or in Nakano as a whole that teaches the feature of “correlating and/or registering 2D x-ray images with 3D nuclear imaging data.”, (emphasis added) see page 13 of Remarks).  
Also, applicant argues “The feature of correlating and/or registering 2D x-ray images with 3D nuclear imaging data is only present in Applicant’s specification, for example, on page 22, lines 19-21,….”, (see Remarks page 13).  
However, there is no limitation in the claim 1, which claims this feature.  
Claim 1 recites “correlating between the segmentation obtained from 2D image data captured from two or more different viewing angles by the at least one of a fluoroscopy machine and a 2D x-ray machine 2D, and the contour obtained from the nuclear medicine image data;
registering the correlated segmentation obtained from the 2D image data captured from two or more different viewing angles by the at least one of a fluoroscopy machine and a 2D x-ray machine, and the correlated contour obtained from the nuclear medicine image data to form a registered image of the 2D anatomical image data and the at least one nuclear medicine image 3D nuclear imaging data, (emphasis added) as argued in the Remarks by applicant.  
For the newly amended claims please see the rejection below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-12, 14-16, 18-19, 21-22, 24, 27, 30, 34 and 36 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US Pub. 2012/0263368) in view of Desh et al (US Pub. 2006/0239524).

identifying a segmentation of a network of vessels of the heart in the 2D anatomical image data;
identifying a contour of at least part of the heart in the at least one nuclear medicine image data, the contour including at least one muscle wall border of the heart; 
correlating between the segmentation [obtained from 2D image data captured from two or more different viewing angles by the at least one of a fluoroscopy machine and a 2D  x-ray machine], and the contour obtained from the nuclear medical image data;
registering the correlated segmentation [obtained from the 2D image data captured from two or more different viewing angles by the at least one of a fluoroscopy machine and a 2D  x-ray machine] and the correlated contour obtained from the nuclear medicine image data to form a registered image of the 2D anatomical image data and the at least one nuclear medicine image data; and
providing the registered image for display, (see figure 3, 14, 16 and paragraph 0029, image slices in figure 3 are 2D images, figure 15 show the inner and outer walls) as claimed.
However, he fails to explicitly disclose obtaining anatomical two dimensional (2D) image data captured by at least one of a fluoroscopy machine and a 2D x-ray machine, the anatomical 2D image data including a heart of a patient; wherein the anatomical 2D image data includes at least two 2D anatomical images captured from two or more different viewing angles of the heart of the patient by at least one of the fluoroscopy machine and the 2D x-ray machine;  obtaining at least one nuclear medicine image data outputted by a nuclear medicine imaging modality, the at least one nuclear medicine image data including the heart of the patient, as claimed.  
Desh in the same field teaches obtaining anatomical two dimensional (2D) image data captured by at least one of a fluoroscopy machine and a 2D x-ray machine, the anatomical 2D image data including a heart of a patient; wherein the anatomical 2D image data includes at least two 2D anatomical images captured from two or more different viewing angles of the heart of the patient by at least one of the fluoroscopy machine and the 2D x-ray machine; obtaining at least one nuclear medicine image data outputted by a nuclear medicine imaging modality, the at least one nuclear medicine image data including the heart of the patient, (claim recites at least one of that is an alternative limitation therefore only one of the machine is required and the reference has X-ray machine, see figure 2 and 3, and paragraph 0016, wherein the scans are taken in order to study for two-dimensional slices and X-ray computed tomography is common medical imaging or 2D images i.e. 2D x-ray machine, and paragraph 0020 first five lines three dimensional coronary image data collected from the NM scanner) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of imaging the heart to check for disorders.  The teaching of Desh can be incorporated in to the Nakano system to display the images of heart (see Nakano figure 16) for suggestion and modifying the system yields a system for viewing defect using actual volume rendered images (see Desh paragraph 0006) for motivation.  

With respect to claim 2 as best understood combination of Nakano and Desh further discloses retrieving the at least one anatomical image from a sequence of images including at least one previous image; and identifying the segmentation of the at least one anatomical image based on at least one seed point derived from a previous segmentation of the at least one previous image from the sequence of images, (see Nakano paragraph 0044) as claimed.

With respect to claim 3 as best understood combination of Nakano and Desh further discloses wherein the sequence of images is selected based on a range of images including a first frame prior to injection of contrast material into the network of vessels, and including a last frame of the contrast enhanced network of vessels prior to washing away of the 

With respect to claim 4 as best understood combination of Nakano and Desh further discloses wherein the range of images are automatically selected based on the first frame denoted by an initial rise in a parameter representing size of a connected segmented component in each image, and based on the last frame denoted by a fall from a plateau of the parameter, (see Desh paragraph 0020-0021) as claimed.

With respect to claim 5 as best understood combination of Nakano and Desh further discloses wherein the identifying the segmentation of the network of vessels is performed for at least two of the images within the range of images, and the at least two of the images are correlated with the same at least one nuclear medicine image data, (see Desh paragraphs 0020-0021) as claimed.

With respect to claim 6 as best understood combination of Nakano and Desh further discloses connecting unconnected segmented vessels to form a single connected segmented component when the unconnected segmented vessels have a distance from the single connected segmented component that is less than a predefined threshold, and wherein unconnected segmented vessels that have the distance larger than the predefined threshold are excluded, (see Nakano figure 14, 16 and Desh figure 2) as claimed.

With respect to claim 8 as best understood combination of Nakano and Desh further discloses identifying a manual user input or automatic input indicative of a stenotic lesion within a certain vessel of the network of segmented vessels of the registered image; identifying a manual user input or automatic input indicative of at least one end region of the certain vessel feeding the heart wall muscle of the registered image; and calculating at least one physiological parameter based on correlated nuclear medicine imaging data of the portion of the heart wall associated with the certain vessel; wherein the at least one physiological parameter is selected from the group consisting of: perfusion of heart muscle fed by the certain vessel, perfusion defect severity or extent for heart muscle fed by the certain vessel, stress flow based on the certain vessel, coronary flow reserve based on the certain vessel, and NIFFR score, (see Nakano paragraphs 0062-0063) as claimed.

With respect to claim 11 as best understood combination of Nakano and Desh further discloses identifying at least one manual user input indicative of at least one unsegmented vessel based on the registered image; and adapting the registered image to include the at least one un-segmented vessel as part of the segmented vessel network, based on the at least one manual user input acting as at least one seed point grown towards the segmented vessel network, (see Nakano paragraphs 0043) as claimed.

With respect to claim 12 as best understood combination of Nakano and Desh further discloses obtaining another at least one anatomical image including contrast in a lumen of a left ventricle of the heart, outputted by the anatomical intravital imaging modality; identifying at least one anatomical structure of the left ventricle in the another at least one anatomical image; correlating between the contour and the at least one anatomical structure of the left ventricle; and correlating between the contour and the segmented vessel network based on the correlation between the contour and the at least one anatomical structure of the left ventricle, (see Nakano paragraph 0043) as claimed.

With respect to claim 14 as best understood combination of Nakano and Desh further discloses the registering is based on a projection of a generic angiographic model of heart vessels onto a 2D plane corresponding to a plane of the anatomical image of the segmented vessel network, (see figure 14, 15 of Nakano) as claimed.

With respect to claims 15-16 as best understood combination of Nakano and Desh further discloses obtaining comprises obtaining at least two sets of the at least one anatomical image based on at least two different views of the anatomical intravital imaging modality relative to the patient, and further comprising registering between the at least two sets based on relative respective positions of the anatomical imaging modality during the at least two different views; and generating a three dimensional (3D) model of vessels based on the segmented vessels of the registered at least two sets; and correlating and registering the contour based on the 3D model, (see Nakano paragraphs 0073-0075) as claimed.

With respect to claim 18, as best understood combination of Nakano and Desh further discloses generating a mesh projection of the contour; generating an ellipsoid generally encompassing the segmented network of vessels; and correlating the mesh projection with the ellipsoid, (see Nakano figure 16, paragraph 0070) as claimed.  

With respect to claim 19, as best understood combination of Nakano and Desh further discloses identifying a silhouette of the heart wall border visualized in the at least one anatomical image data; correlating between the contour and the silhouette; and correlating between the contour and the segmentation based on the correlation between the contour and the silhouette, (see Nakano figure 16, paragraph 0070) as claimed.  

With respect to claim 21, as best understood combination of Nakano and Desh further discloses identifying a location of an apex of the heart within the at least one anatomical image; correlating between the contour and the apex; and correlating between the contour and the segmentation based on the correlation between the contour and the apex, (see Nakano paragraph 0043) as claimed.

With respect to claim 22, as best understood combination of Nakano and Desh further discloses identifying the network of vessels within the at least one anatomical image data; generating a vessel image based on the identified network of vessels; selecting at least one seed point for the segmentation based on the vessel image such that the at least one seed point is located within the identified network of vessels; creating a homogeneity map to identify homogenous regions in the at least one anatomical image data; and segmenting the at least one anatomical image data based on the homogeneity map, the at least one seed point and the at least one anatomical image based on growing the seed points within the at least one anatomical image guided by the homogeneity map, (see Nakano paragraph 0043-0044) as claimed.

With respect to claim 24, as best understood combination of Nakano and Desh further discloses registering comprises constraining the segmented vessel network within the contour by performing at least one of rotation and scaling of the contour based on obtaining minimum values calculated from a predefined cost function, (see figure 1 and 2, SA2 and SA3, paragraph 0081, for the showing of the blood to be a pixel value that is equal or more than the threshold value “cost function”); and further discloses comprising selecting an anchor point for the segmented vessels to lock the segmented vessels in two dimensions to prevent translation of the segmented vessels and to allow scaling based on motion along an imaginary line connecting the anchor point and a detector, (see Nakano figure 3, cardiac axis AC “anchor point”) as claimed.

Claim 27 is rejected for the same reasons as set forth in the rejections of claims 1+11, because claim 27 is claiming subject matter similar to subject matter claimed in claims 1+11.  

Claim 30 is rejected for the same reasons as set forth in the rejections of claim 1, because claim 30 is claiming subject matter similar to subject matter claimed in claim 1.

With respect to claim34, as best understood combination of Nakano and Desh further discloses the nuclear medicine imaging modality includes a D-SPECT machine, (see Nakano paragraph 0003) as claimed.  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US Pub. 2012/0263368) in view of Desh et al (US Pub. 2006/0239524) as applied to claim 1 above, and further in view of Pan et al (US Pub. 2009/0175562).
With respect to claim 36, combination of Nakano and Desh discloses all the limitations as claimed and as rejected in claim 1 above.  However they fail to disclose the at least two 2D anatomical images captured from two or more different viewing angles of the heart are separated by at least 20 degrees, as claimed.
Pan in imaging system teaches the at least two 2D anatomical images captured from two or more different viewing angles of the heart are separated by at least 20 degrees, (see paragraph 500, last two lines, cone angle is 20 degree “viewing angles …..separated by at least 20 degrees” with an FOV size of 200mm), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of imaging systems.  The teaching of Pan can be incorporated in to the Nakano and Desh system as a x-ray CT machine is use in Desh (see paragraph 0004) for suggestion and modification yields a imaging system with a system that can use for imaging interior of a part such as living object (see Pan paragraph 0003) for motivation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663